                            UNITED STATES BANKRUPTCY COURT
                            MIDDLE DISTRICT OF PENNSYLVANIA
Re:
        SAMUEL R. KLINGER                                    Case No.: 1-16-00352-HWV
                                                             Chapter 13
                      Debtor(s)

                                   NOTICE OF FINAL CURE PAYMENT

Pursuant to the Fed. Bankr. Rule 3002.1(f), the Trustee gives Notice that the amount required to
cure the pre-petition default in the below claim has been paid in full and the Debtor(s) have
completed all payments under the plan.

PART 1:                             MORTGAGE INFORMATION
Creditor Name:                      PNC BANK
Court Claim Number:                 03
Last Four of Loan Number:           Hoy Road - PRE-ARREARS - 1433
Property Address if applicable:     275 HOY ROAD, , MILLERSBURG, PA17061

PART 2:                            CURE AMOUNT
TOTAL CURE DISBURSEMENT MADE BY THE TRUSTEE
a. Allowed prepetition arrearages:                                            $13,754.57
b. Prepetition arrearages paid by the Trustee:                                $13,754.57
c. Amount of postpetition fees, expenses, and charges recoverable
   Under Bankruptcy Rule 3002.1(c):                                           $0.00
d. Amount of postpetition fees, expenses, and charges recoverable
   Under Bankruptcy Rule 3002.1(c) and paid by the Trustee:                   $0.00
e. Allowed postpetition arrearage:                                            $0.00
f. Postpetition arrearages paid by the Trustee:                               $0.00
g. Total b, d, f:                                                             $13,274.00

PART 3:                      POST PETITION MORTGAGE PAYMENT
Paid direct by the Debtor(s)
Current Monthly Mortgage Payment: $0.00
Next postpetition payment due:
If known, Principal Balance Outstanding: UNKNOWN

PART 4:               A RESPONSE IS REQUIRED BY BANKRUPTCY RULE 3002.1(g)

Within 21 days of the service of this Notice, the creditor must file and serve same on debtor,
debtor’s counsel and trustee, pursuant to Fed. Bankr. Rule 3002.1(g), a statement indicating
whether it agrees that the debtor has paid in full the amount required to cure the default, has paid
all outstanding post-petition fees, costs or escrow amounts due, and whether, consistent with
§1322(b)(5) of the Bankruptcy Code, the debtor is current on all post-petition payments as of the
date of this Notice or be subject to further action of the court including possible sanctions.


      Case 1:16-bk-00352-HWV      Doc 39   Filed 06/24/21    Entered 06/24/21 10:01:45     Desc
                                           Page 1 of 4
To assist in reconciling the claim, a history of payments made by the Trustee is attached to copies
of this Notice sent to the Debtor and Creditor.

I certify that the information contained herein is true and correct to the best of my knowledge,
information and reasonable belief.

Dated: June 24, 2021                             Respectfully submitted,


                                                 s/ Jack N. Zaharopoulos
                                                 Standing Chapter 13 Trustee
                                                 Suite A, 8125 Adams Drive
                                                 Hummelstown, PA 17036
                                                 Phone: (717) 566-6097
                                                 Fax: (717) 566-8313
                                                 eMail: info@pamd13trustee.com




  Case 1:16-bk-00352-HWV        Doc 39    Filed 06/24/21    Entered 06/24/21 10:01:45     Desc
                                          Page 2 of 4
Creditor Name: PNC BANK
Court Claim Number: 03
    CLM #   CHECK #        DATE        PRIN PAID        INT PAID   TOTAL DISB

    5200    1169176       06/13/2017    $113.84         $0.00       $113.84
    5200    1170571       07/06/2017    $276.06         $0.00       $276.06
    5200    1172068       08/10/2017    $761.52         $0.00       $761.52
    5200    1173596       09/19/2017    $610.35         $0.00       $610.35
    5200    1176199       11/08/2017    $598.40         $0.00       $598.40
    5200    1177583       12/05/2017    $149.60         $0.00       $149.60
    5200    1180389       02/08/2018    $299.20         $0.00       $299.20
    5200    1186246       05/15/2018    $1,162.21         $0.00       $1162.21
    5200    1187520       06/07/2018    $293.59         $0.00       $293.59
    5200    1188928       07/12/2018    $293.59         $0.00       $293.59
    5200    1190291       08/09/2018    $293.59         $0.00       $293.59
    5200    1191600       09/06/2018    $293.59         $0.00       $293.59
    5200    1192951       10/10/2018    $292.33         $0.00       $292.33
    5200    1194297       11/08/2018    $292.33         $0.00       $292.33
    5200    1195702       12/13/2018    $292.33         $0.00       $292.33
    5200    1197072       01/10/2019    $292.33         $0.00       $292.33
    5200    1198183       02/07/2019    $292.33         $0.00       $292.33
    5200    1199461       03/12/2019    $292.33         $0.00       $292.33
    5200    1200838       04/11/2019    $292.33         $0.00       $292.33
    5200    1202162       05/09/2019    $292.33         $0.00       $292.33
    5200    1203471       06/06/2019    $292.33         $0.00       $292.33
    5200    1204874       07/11/2019    $292.33         $0.00       $292.33
    5200    1206223       08/07/2019    $292.33         $0.00       $292.33
    5200    1207712       09/26/2019    $306.15         $0.00       $306.15
    5200    1208817       10/10/2019    $292.96         $0.00       $292.96
    5200    1209975       11/07/2019    $292.96         $0.00       $292.96
    5200    1211342       12/12/2019    $292.96         $0.00       $292.96
    5200    1212709       01/16/2020    $292.96         $0.00       $292.96
    5200    1214057       02/13/2020    $292.96         $0.00       $292.96
    5200    1215368       03/12/2020    $292.96         $0.00       $292.96
    5200    1216648       04/14/2020    $292.96         $0.00       $292.96
    5200    1217660       05/06/2020    $282.60         $0.00       $282.60
    5200    1219662       07/07/2020    $565.20         $0.00       $565.20
    5200    1220704       08/12/2020    $282.60         $0.00       $282.60
    5200    1221765       09/17/2020    $282.60         $0.00       $282.60
    5200    1222757       10/15/2020    $285.74         $0.00       $285.74
    5200    1223567       11/03/2020    $285.74         $0.00       $285.74
    5200    1224533       12/10/2020    $285.74         $0.00       $285.74
    5200    1226318       01/19/2021    $285.74         $0.00       $285.74
    5200    2001744       06/16/2021    $480.57         $0.00       $480.57




  Case 1:16-bk-00352-HWV     Doc 39    Filed 06/24/21   Entered 06/24/21 10:01:45   Desc
                                       Page 3 of 4
                          UNITED STATES BANKRUPTCY COURT
                          MIDDLE DISTRICT OF PENNSYLVANIA
Re:
      SAMUEL R. KLINGER                               Case No.: 1-16-00352-HWV
                                                      Chapter 13
                       Debtor(s)


                                   CERTIFICATE OF SERVICE
 I certify that I am more than 18 years of age and that on June 24, 2021, I served a copy of this
 Notice of Final Cure and History of Payments made on the following parties by 1st Class mail,
 unless served electronically.

  PAUL MURPHY-AHLES ESQUIRE                          SERVED ELECTRONICALLY
  DETHLEFS, PYKOSH & MURPHY
  2132 MARKET STREET
  CAMP HILL PA, 17011-


  PNC MTG                                            SERVED BY 1ST CLASS MAIL
  3232 NEWMARK DR
  ATTN: BANKRUPTCY
  MIAMISBURG, OH, 45342


  SAMUEL R. KLINGER                                  SERVED BY 1ST CLASS MAIL
  275 HOY ROAD
  MILLERSBURG, PA 17061



 I certify under penalty of perjury that the foregoing is true and correct.


 Date: June 24, 2021                                 s/ Liz Joyce
                                                     Jack N. Zaharopoulos
                                                     Standing Chapter 13 Trustee
                                                     Suite A, 8125 Adams Drive
                                                     Hummelstown, PA 17036
                                                     Phone: (717) 566-6097
                                                     Fax: (717) 566-8313
                                                     eMail: info@pamd13trustee.com




Case 1:16-bk-00352-HWV        Doc 39     Filed 06/24/21    Entered 06/24/21 10:01:45      Desc
                                         Page 4 of 4
